Citation Nr: 1712510	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-13 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella with degenerative joint disease of the right knee, status post medial and lateral meniscectomies.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the United States Army from January 1976 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office (RO) in San Diego, California.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Oakland, California.

In July 2013, the Veteran testified in a video hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board previously remanded this matter to the RO in October 2013 for additional development.  In an April 2016 decision, the Board denied an initial rating higher than 10 percent for the Veteran's service-connected chondromalacia patella with degenerative joint disease of the right knee, status post medial and lateral meniscectomies.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand in January 2017, which was granted in a February 2017 Order remanding the matter to the Board for readjudication.

Although the Veteran has not expressly claimed entitlement to a TDIU, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The record shows that the Veteran reported retiring early from his profession in association with his right knee disability.  The Board finds that this reasonably raises the issue of TDIU.  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009).  Therefore, the TDIU claim is considered part of his pending increased rating claim, and is accordingly listed as an issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development is required prior to adjudicating the Veteran's claims for an initial increased evaluation for his right knee disability, and for entitlement to a TDIU.

I.  Right Knee

The Veteran was most recently afforded a VA knee examination in January 2014.  However, the Board finds that the January 2014 examination is inadequate.  Although the examiner found that the Veteran had functional loss and/or functional impairment of his right knee, the examiner did not include in the report or discuss the Veteran's level of pain on both active and passive motion, or in weight bearing and non-weight bearing.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, 38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  The Board notes that, in this case, the record shows that the opposite joint is not undamaged, and, accordingly, testing regarding that aspect of 38 C.F.R. § 4.59 is not possible.  Therefore, a new VA examination is required to provide an adequate assessment of the current severity of the Veteran's service-connected right knee disability.  The new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59 in Correia.
Also, since the record indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.

II.  TDIU

As noted above, the record raises the issue of entitlement to a TDIU.  A total disability rating may be assigned on a schedular basis where the schedular rating is less than total, and the disabled person is unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.  If there is only one disability involved in the schedular TDIU consideration, in order to qualify that disability must be rated at 60 percent or more disabling.  For the purposes of a schedular TDIU consideration based upon one disability, multiple disabilities of one or both of the lower extremities are considered to be one disability, including the bilateral factor, if applicable.  38 C.F.R. § 4.16 (a).  When the percentages are not met, but the person is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

Although the Veteran does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16 (a), evidence in the record indicates that his right knee disability affected his ability to continue working in his usual occupation.  Prior to retirement, the Veteran worked in television, and his job frequently required him to carry expensive motion picture production equipment.  In the February 2014 VA examination, the examiner noted that the Veteran claimed he retired early because his knee was bothering him, and he did not trust himself to carry the heavy equipment.

Therefore, on remand the RO must refer the issue to VA's Director of Compensation and Pension for extraschedular consideration, to include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Additionally, the Veteran has not been provided with the appropriate VCAA notice specifying the types of evidence the Veteran needs to provide in order to establish a TDIU claim.  Such notice should be provided to the Veteran in accordance with this remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice for a TDIU claim; and with that notice, enclose a VA Form 21-8940 for the Veteran to fill out and submit back to VA.  The Veteran is reminded that he should submit a VA Form 21-8940, as a failure to aid in development of his claim may result in his claim being denied.

2.  Obtain any outstanding VA treatment records for the period of February 2014 to the present.

3.  After any newly acquired documents and/or records are associated with the claims file, schedule the Veteran for a VA joints examination to determine the nature and current level of severity of his service-connected right knee disability.  The examination must include testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing.  The entire claims folder (i.e., any relevant documents contained in the paper claims file, VBMS, and Virtual VA) must be made available to and reviewed by the examiner.

The examiner must elicit from the Veteran and record, for clinical purposes, a full work and educational history.  The examiner should comment on the Veteran's level of occupational impairment caused by the symptoms associated with his service-connected right knee disability. 
Based on the interview, examination, and review of the claims file, the examiner must indicate the impact of the Veteran's service-connected right knee disability on his ability to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  As part of the rationale given for the opinion issued, the examiner is asked to address the Veteran's relevant symptoms and the lay statements of the Veteran.

4.  After associating the opinion issued in connection with the examination conducted pursuant to this remand with the claims file, refer the issue of entitlement to a TDIU on an extraschedular basis to VA's Director, Compensation Services, per 38 C.F.R. § 4.16 (b).

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



